MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Jan 30 2020, 10:18 am
court except for the purpose of establishing
                                                                            CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




APPELLANT PRO SE
Nicole M. Davis
Cedar Lake, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Nicole M. Davis,                                          January 30, 2020
Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          18A-JP-2003
        v.                                                Appeal from the Lake Superior
                                                          Court
Daniel J. Somers,                                         The Honorable Jeffrey L. Miller,
Appellee-Respondent                                       Judge Pro Tempore
                                                          The Honorable Aimee M. Talian,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          45D06-1403-JP-258



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-JP-2003 | January 30, 2020                Page 1 of 4
[1]   Nicole Davis (Mother) appeals the juvenile court’s order denying her petition to

      modify and/or suspend the parenting time of Daniel Somers (Father). Mother

      argues, essentially, that there is insufficient evidence supporting the juvenile

      court’s order and requests that we grant her sole custody of their child, W.S.

      (Child).


[2]   The decision to modify custody rests in the sound discretion of the trial court.

      E.g., Collyear-Bell v. Bell, 105 N.E.3d 176, 183 (Ind. Ct. App. 2018). Therefore,

      in reviewing the order, we afford wide latitude and deference to the trial court.

      Id. We will set aside the trial court’s findings or judgment only if clearly

      erroneous, and may neither reweigh the evidence nor reassess witness

      credibility. Id. at 184. Additionally, we must view the evidence most favorably

      to the judgment. Id.


[3]   Here, the juvenile court found as follows:


              The Court finds it to be in the best interest of the minor child that
              [Father] be awarded sole physical and legal custody of [Child].
              Given that Mother and Father have an incredibly toxic
              relationship that only gets worse as the months and years go by,
              Court finds joint legal custody will not work for the parties.
              Mother has consistently changed her position regarding various
              issues with the child during this pending litigation. This has been
              confusing for both [Child] and the Court. [Child] is often
              disciplined by Mother for statements she makes to service
              providers thus interfering with [Child’s] progress in mental health
              treatment. Mother’s inconsistent and often suffocating behavior
              has caused her relationship to deteriorate to the point where
              [Child] doesn’t want to be around Mother. It is the intention of


      Court of Appeals of Indiana | Memorandum Decision 18A-JP-2003 | January 30, 2020   Page 2 of 4
        the Court that intensive therapy will assist in repairing the
        mother/daughter relationship.


                                                 ***


        During a suicidal episode of the child, the child requested to be
        taken to the hospital. Mother required the child to pay the
        medical bills because she wanted to be taken to the hospital.
        Court orders Mother reimburse [Child] the money she took from
        her to pay [Child’s] medical bills in the amount of $1,500.00. . . .


Appealed Order p. 1-2. There is evidence in the record supporting these

findings:


    • The Guardian ad Litem explained that “[t]here is no consistency in the
      requests made by [Mother]. They’re always evolving and changing into
      something else.” Tr. Vol. II p. 105.

    • The Guardian ad Litem recommended that Child be placed in Father’s
      care. That recommendation was based on several factors: Child reported
      being sexually active and using drugs while in Mother’s care; Child
      reported feeling very depressed and thinking about hurting herself; and
      Mother has been inconsistent with Child and the legal proceedings,
      which is difficult for Child given her fragile emotional state.
      Additionally, the Guardian ad Litem opined that Father is in the best
      position to meet Child’s emotional needs and provide her with stability.

    • On one occasion, Mother forced the teenaged Child “to write a hundred
      times that her mother was a wonderful person and she was lucky to have
      her,” id. at 124, resulting in Child obtaining a large knife and cutting
      herself. Child had to be hospitalized as a result of the incident.

This evidence supports the juvenile court’s findings. And the findings, together

with the juvenile court’s assessment of Mother’s parenting skills and the


Court of Appeals of Indiana | Memorandum Decision 18A-JP-2003 | January 30, 2020   Page 3 of 4
      relationship between Mother and Child, readily support the order denying

      Mother’s request to modify the parties’ parenting time arrangement.


[4]   Mother’s arguments to the contrary essentially consist of requests to second-

      guess the juvenile court’s assessment of witness credibility and to reweigh the

      evidence, which we may not do. Therefore, we decline to reverse the juvenile

      court’s order.


[5]   The judgment of the juvenile court is affirmed.


      Riley, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-JP-2003 | January 30, 2020   Page 4 of 4